Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Examiner acknowledges the amendment filed 20 January 2022 wherein: claims 1-2, 4, 6-11, 15, and 18-19 amended; claims 1-20 are pending.

Response to Arguments
Applicant’s arguments, see Remarks (pages 9-14), filed 20 January 2022, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of 08 November 2021 has been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claims 1 and 15, with reference to representative claim 1, the cited prior art does not expressly disclose or suggest the passivation layer comprises a first portion and a second portion, wherein: the first portion comprises a first insulating material; the second portion comprises a second insulating material different from the first insulating material; the second insulating material covers an edge portion of the 
Karim (US 2017/0018588 A1) discloses a radiation detector (14) having a plurality of pixels (par. [0024], fig. 2), wherein a respective one of the plurality of pixels comprises: a thin film transistor (61, 63, 72-76) on a base substrate (60); an inter-layer dielectric layer (65) on a side (top side in fig. 6a) of the thin film transistor (61, 63, 72-76) away from the base substrate (60); a sensing electrode (66, 64) and a bias electrode (67) on a side (top side in fig. 6a) of the inter-layer dielectric layer (65) away from the base substrate (60), wherein the sensing electrode (66, 64) extends through the inter-layer dielectric layer (65) to electrically connect to the thin film transistor (61, 63, 72-76, connecting at 76); a passivation layer (71; the insulating material of the “blocking layer” 71 and its arrangement inherently cause it to function as a passivation layer for the electrodes (66, 64) and 67) on a side (top side in fig. 6a) of the sensing electrode  (66, 64) and the bias electrode (67) away from the inter-layer dielectric layer (65), wherein the passivation layer comprises a first portion and a second portion (i.e., any two portions of 71 shown in fig. 6a); and a radiation (light) detection layer (70) on a side (top side in fig. 6a) of the passivation layer (71) away from the base substrate (60); wherein the first portion (of 71) comprises a first insulating material; the second portion (of 71) comprises a second insulating material; and a first surface (top surface in fig. 6a) 
Gogoi (US 2007/0232011 A1) discloses a passivation layer (219) comprises first and second portions, wherein the first and second portions can comprise the same, similar, or different materials.
While radiation detectors with passivation layers were generally known in the art, as were passivation layers with different materials, the cited prior art does not expressly disclose or suggest Applicant’s particularly claimed configuration absent the benefit of Applicant’s disclosure.
Accordingly, claims 1 and 15 are allowed.

Regarding claims 2-14 and 16-20, the claims are allowed due to their dependence on claims 1 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865. The examiner can normally be reached M - Th 8:30 am - 7:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884